Title: September. [1787]
From: Washington, George
To: 

 


Saturday 1st. Dined at Mr. Morris after coming out of Convention and drank Tea there.
 


Sunday 2d. Rode to Mr. Bartrams and other places in the Country, dined & drank Tea at Grays ferry and returned to the City in the evening.
 


Monday 3d. In Convention. Visited a Machine at Doctr. Franklins (called a mangle) for pressing, in place of Ironing, clothes from the wash. Which Machine from the facility with which it dispatches business is well calculated for Table cloths & such Articles as have not pleats & irregular foldings and would be very useful in all large families. Dined, drank Tea, & spent the evening at Mr. Morris’s.
 


Tuesday. 4th. In Convention. Dined &ca. at Mr. Morris’s.
 


Wednesday 5th. In Convention. Dined at Mrs. Houses & drank Tea at Mr. Binghams.
 



Thursday 6th. In Convention. Dined at Doctr. Hutchinson’s and spent the afternoon and evening at Mr. Morris’s.


   
   Dr. James Hutchinson (1752–1793) lived on south Second Street between Walnut and Spruce streets (Pa. Mag., 11 [1887], 307). He was surgeon general of Pennsylvania (1778–84), taught at the University of Pennsylvania, and died while fighting the 1793 yellow fever epidemic in Philadelphia.



 


Friday 7th. In Convention. Dined and spent the afternoon at home (except when riding a few Miles).
 


Saturday 8th. In Convention. Dined at Springsbury with the Club and spent the evening at my lodgings.
 


Sunday 9th. Dined at Mr. Morris’s after making a visit to Mr. Gardoqui who as he says came from New York on a visit to me.

	
   
   Today GW wrote George Augustine Washington that he thought the convention would adjourn within a week. “God grant I may not be disappointed in this expectation, as I am quite homesick” (John Rylands Library, Manchester, Eng.).


	
   
   On 19 May 1787 Diego de Gardoqui (1735–1798), Spanish representative in the United States, wrote GW from New York requesting “the honor of a personal acquaintance with your Excellency” (DLC:GW). GW replied on 31 May: “I look with much pleasure to the moment which promises me the honor of a personal acquaintance with your Excellency” (DLC:GW). Gardoqui was in the third year of frustrating negotiations regarding American rights to navigate the lower Mississippi River, which then ran through Spanish territory. GW’s cryptic entry here may reflect his concern at being dragged into the emotional and nationally divisive debate of “the Spanish negociation,” lately described as being “in a very ticklish situation” (James Madison to Thomas Jefferson, 23 April 1787, MADISONWilliam T. Hutchinson et al., eds. The Papers of James Madison, Congressional Series. 17 vols. Chicago and Charlottesville, Va., 1962–91., 9:400; see also GW to Gardoqui, 28 Nov. 1787, DLC:GW).



 


Monday. 10th. In Convention. Dined at Mr. Morris’s & drank Tea there.
 


Tuesday 11th. In Convention. Dined at home in a large Company with Mr. Gardoqui. Drank Tea and spent the evening there.
 


Wednesday 12th. In Convention. Dined at the Presidents and drank Tea at Mr. Pines.
 


Thursday 13th. Attended Convention. Dined at the Vice Presidents Chas. Biddles. Drank Tea at Mr. Powells.



   
   Charles Biddle (c.1745–1821) was the son of William Biddle, a native of New Jersey, and Mary Scull Biddle of Pennsylvania. When Biddle was chosen vice-president of the Supreme Executive Council of Pennsylvania in 1785 he was living on Front Street. He later moved to a house on Chestnut Street below Fifth Street.



 


Friday 14th. Attended Convention. Dined at the City Tavern, at an entertainmt. given on my acct. by the City light Horse. Spent the evening at Mr. Meridiths.
 


Saturday 15th. Concluded the business of Convention, all to signing the proceedings; to effect which the House sat till 6 Oclock; and adjourned till Monday that the Constitution which it was proposed to offer to the People might be engrossed and a number of printed copies struck off. Dined at Mr. Morris’s & spent the evening there.
Mr. Gardoqui set off for his return to New York this forenoon.
 


Sunday 16th. Wrote many letters in the forenoon. Dined with Mr. & Mrs. Morris at the Hills & returned to town in the Eveng.
 


Monday 17th. Met in Convention when the Constitution received the Unanimous assent of 11 States and Colo. Hamilton’s from New York (the only delegate from thence in Convention) and was subscribed to by every Member present except Govr. Randolph and Colo. Mason from Virginia & Mr. Gerry from Massachusetts. The business being thus closed, the Members adjourned to the City Tavern, dined together and took a cordial leave of each other—after which I returned to my lodgings—did some business with, and received the papers from the secretary of the Convention, and retired to meditate on the momentous wk. which had been executed, after not less than five, for a large part of the time Six, and sometimes 7 hours sitting every day, sundays & the ten days adjournment to give a Comee. opportunity & time to arrange the business for more than four Months.


   
   Elbridge Gerry (1744–1814), one of the most active delegates in the convention and a frequent advocate of compromise, listed a series of objections to his signing the completed document (see FARRANDMax Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966., 2:632–33, 635–36, 646–47, 649). Other delegates besides the three mentioned by GW opposed the Constitution, but they had already left the convention.



   
   the papers: “Major Jackson, after burning all the loose scraps of paper which belong to the Convention, will this evening wait upon the General with the Journals and other papers which their vote directs to be delivered to His Excellency” (William Jackson to GW, 17 Sept. 1787, DLC:GW).



 



Tuesday 18th. Finished what private business I had to do in the City this forenoon. Took my leave of those families in wch. I had been most intimate. Dined early at Mr. Morris’s with whom & Mr. Gouvr. Morris I parted at Grays ferry and reached Chester in Company with Mr. Blair who I invited to a seat in my Carriage ’till we should reach Mount Vernon.
 


Wednesday 19th. Prevented by rain (much of which fell in the Night) from setting off till about 8 Oclock, when it ceased, & promising to be fair we departed. Baited at Wilmington—dined at Christiana and lodged at the head of Elk—at the bridge near to which my horses (two of them) and Carriage had a very narrow escape. For the rain which had fallen the preceeding evening having swelled the Water considerably there was no fording it safely. I was reduced to the necessity therefore of remaining on the other side or of attempting to cross on an old, rotten & long disused bridge. Being anxious to get on I preferred the latter and in the attempt one of my horses fell 15 feet at least the other very near following which (had it happened) would have taken the Carriage with baggage along with him and destroyed the whole effectually. However, by prompt assistance of some people at a Mill just by and great exertion, the first horse was disengaged from his harness, the 2d. prevented from going quite through and drawn off and the Carriage rescued from hurt.
 


Thursday. 20th. Sett off after an early breakfast. Crossed the Susquehanna and dined in Havre de gras at the House of one Rogers and lodged at Skirretts Tavern 12 Miles short of Baltimore.


   
   house of one rogers: John Rodgers’s ferry house was at this time on the east bank of the Susquehanna River at Perryville. GW must have dined at a house Rodgers still owned on the west bank. He at one time owned a house on what is now W. Washington Street and an estate, Sion Hill, near the river, two and one half miles off the main highway (W.P.A. [2]W.P.A. Writers’ Project. Maryland: A Guide to the Old Line State. American Guide Series. New York, 1940., 323).



 


Friday 21st. Breakfasted in Baltimore—dined at the Widow Balls (formerly Spurriers) and lodged at Major Snowdens who was not at home.


   
   spurriers: site of the town of Waterloo in Howard County, Md., twice chosen during the Revolution as an encampment for Rochambeau’s army (RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:160, 2: pl. 128).



 



Saturday 22d. Breakfasted at Bladensburgh and passing through George Town dined in Alexandria and reached home (with Mr. Blair) about Sunset after an absence of four Months and 14 days.


The following
Is a diary of the Weather, occurrances on, and management of, my farms; together with the progress of the Crops thereon, during my absence; as taken & reported to me by my Nepw. G. A. Washington.
    
M. N. Night
   Wednesday 9th. May.    Thermometer—50–65–58. Morning Cloudy—afternoon from 2 to 4 Showery.
Began to plant Corn in the commn. way at the Ferry on Monday last. Nearly finished it to day. The drill corn nearly finished planting at this place. A few fish heads, guts &ca. ordered to be put into some of the Corn hills, to try the effect of them as a manure. Two plows preparing for the planting of Potatoes Pease &ca. at Frenchs.
At Frenchs the people were still in the swamp at work and two ploughs breaking up, and the harrow preparing ground designed for Turnips &ca.
At Dogue run. Finished planting the Corn in the small field by Frenchs & began to plant Pumpkins in the angles of the fence around the drilled Corn—4 plows preparing for Parsnips—1 sent to the Shop.
    
   NOTE. After entering upon the above, it was found that too much time for my convenience, would be required either to insert the report as it had been made, or to make a proper digest of it; and therefore both are declined. The reports must accompany this volume and be refered to as part thereof, for the purpose of information as above whilst I continue my own diary from the day on which I returned home.
    
 


Sunday. 23d. Thermometer at 60 in the morning—70 at Noon and 70 at N. Foggy Morning—calm & clear afterwards.
Mr. Blair remained. Colonels Fitzgerald, Simms, Ramsay &

Lyles; Mr. Hunter, Mr. Murray & Mr. Taylor and Doctr. Stuart, Mrs. Stuart, and the girls came to dinner: All, except Mr. Blair, Doctr. & Mrs. Stuart went away afterwards.
 


Monday. 24th. Thermometer at 62 in the Morning—70 at Noon and 70 at Night.
Wind Westerly with some Clouds. After breakfast I rid to the Plantatns. at the Ferry—Frenchs—Dogue run & Muddy hole.
At the first, the hands were getting out Wheat & Rye; and the Plows were putting in Wheat in field No. 6.
At the next, 4 plows were putting in Rye in No. 6 and the rest of the hds. grubbing in the New Meadow.
At Dogue run the plows were covering Wheat in No. 6 and the other hands employed chiefly in grubbing the Swamp between the upper Meadows.
At Muddy hole the Plows were (3 of them) following for Wheat in No. 4—the other people gathering fodder.
In the Afternoon Doctr. Stuart, Mrs. Stuart & the Girls returned to Abingdon.
 


Tuesday 25th. Thermometer at 62 in the Morning—68 at Noon and 64 at Night. Calm in the Morning—cloudy afterwards—wind, what there was of it—So. Wt.
Mr. Blair left this before Sun rise in my carriage which carried him to the junction of the Roads at Boggess’ where he met the Stage.
After breakfast I rode into the Neck—hands chiefly employed in getting fodder.


   
   Robert Boggess’s house was on the Cameron-Colchester stage road, at the intersection of the road from Gum Springs.



 


Wednesday 26th. Thermometer at 63 in the Morning—74 at Noon and 72 at Night. Foggy morning—calm, & clear for the most part of the day.
Rid to all the Plantations—the hands at each employed nearly as they were yesterday.
 


Thursday 27th. Thermometer at 68 in the morning—76 at Noon and 74 at Night. Cloudy in the Morning—clear afterwards—wind at South all day.
Visited all the Plantations—same employment at each as yesterday.
 



Friday 28th. Thermometer at 62 in the Morning—66 at Noon and 65 at Night. Clear all day with variable winds.
Rid to the Plantations at the Ferry, Frenchs, Dogue run, and Muddy hole—engaged in the same work at each.
Mrs. Jenifer came here to dinner.
 


Saturday 29th. Thermometer at 54 in the Morning—62 at Noon and 62 at Night. Clear all day, with the Wind at No. Wt.
Rid into the Neck and set Six plows to breaking up the Orchard Inclosure (wch. was an Oat Stubble) for Wheat & grass Seeds, &ca.
After Breakfast Mr. Corbin Washington and his wife, and Miss Fanny Ballendine (who came here on Thursday afternoon) returned and after dinner Majr. G. A. Washington left this for Fredericksbg.
 


Sunday 30th. Thermometer at 57 in the Morning—66 at Noon and 62 at Night. Clear all day with the wind at No. Wt. in the morning & Southerly afterwards.
